Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
Applicant’s arguments, see Remarks, pages 10-11, filed September 8, 2021, with respect to claims 1-19 have been fully considered and are persuasive.  The objection of claims 1-19 has been withdrawn. 


Allowable Subject Matter

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20180173467 to Lankreijer discloses a method for operating a print server for digital high-capacity printing systems (paragraph 3), the print server including a spooling storage configured to store print jobs (paragraph 172, 204; HD 34 
      deleting one or more print jobs (paragraph 150, 208; files are deleted from cache memory when not in use anymore).

       US Patent Application Publication Pub. No. US 20180173473 to Lankreijer discloses a method for operating a print server including a storage to store print jobs (paragraph 3, 247; HD 34 serves as the spooling storage for storing processed jobs) a print data cache memory configured to transmit print data of a spooling print job to one or more printing apparatuses (paragraph 238; hard drive 35 (data cache) transmits print data to the printer 3), the method comprising:
      deleting one or more print jobs (paragraph 46, 242, 245; files are deleted from cache memory when not in use anymore).


       US Patent Application Publication Pub. No. US 20030208564 to Miyake discloses deleting print files from memory only after processing the files for printing (paragraph 119, 135).




         US Patent Application Publication Pub. No. US 20130003105 to Yamada discloses a printer that swaps low priority print jobs out to the server when there is not sufficient memory space and deletes the jobs after the swapping process (paragraph 68-74). 


      US Patent Application Publication Pub. No. US 20110317220 to Ogura discloses deleting one or more print jobs not currently being printed from the print data cache memory when free space exceeds a value (paragraph 120-123; job files are deleted from storage 24a when the job is type of job that is extending the storage period).


       With regards to independent claim 15, see above Statement on Reasons for Allowance for claim 1 since claim 15 discloses limitations similar to claim 1. 


      In addition to the teachings of the claims 1 and 15 as a whole, the closest prior art of record failed to teach or suggest, 
      “wherein, associated with each print job stored on the spooling storage, which are respectively referred to as spooling print jobs, are a printing priority and a print data cache memory configured to transmit print data of a spooling print job to one or more printing apparatuses;
        determining a spooling priority print job having a highest printing priority among the spooling print jobs and having not yet been stored in the print data cache memory; 
      determining a print job size of the spooling priority print job; 
      determining a free capacity of the print data cache memory;
      deleting one or more print jobs not currently being printed from the print data cache memory in response to the free capacity of the print data cache memory being less than the size of the spooling priority print job, wherein a printing priority of the one or more print jobs to be deleted is lower than a printing priority of the spooling priority print job; and 
       loading the spooling priority print job into the print data cache memory in response to the free capacity of the print data cache memory being equal to or greater than the size of the spooling priority print job”

            Therefore, claims 2-14, 16-19 are allowable for depending on claims 1 and 15 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  









Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu
 
/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

11/5/2021